Citation Nr: 1047678	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  03-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for 
paroxysmal tachycardia (heart disability) on an extra-schedular 
basis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), also including on an extra-schedular 
basis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the military from January 
1963 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) originated 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which confirmed and continued the 30 percent rating for the 
Veteran's heart disability.

In his February 2003 substantive appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge (VLJ) 
of the Board.  This is commonly referred to as a Travel Board 
Hearing.  However, in a statement he later submitted in support 
of his claim (VA Form 21-4138), he withdrew his request for a 
Travel Board Hearing.  38 C.F.R. § 20.704(e).

The Board issued a decision in October 2004 denying the claim for 
a rating higher than 30 percent for the heart disability, 
including on an extra-schedular basis.  He appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 Order, the Court vacated the Board's decision and 
remanded the claim to the Board for further development and 
readjudication in compliance with instructions in a Joint Motion.  
And in October 2006, to comply with these directives, the Board 
in turn remanded the claim to the RO via the Appeals Management 
Center (AMC).

In September 2007, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim for a rating higher than 
30 percent for the heart disability and returned the file to the 
Board for further appellate review of this claim.  In April 2008, 
the Board denied the claim for a schedular disability rating 
higher than 30 percent for the paroxysmal tachycardia, but also 
significantly, remanded to the AMC the ancillary issue of whether 
Veteran was entitled to consideration of an extra-schedular 
evaluation for this disability.  In October 2008, the AMC issued 
a SSOC denying the claim on this additional extra-schedular basis 
and returned the file to the Board for further appellate review.

In March 2009, however, the Board again remanded this claim for 
mandatory referral to the Director of the Compensation and 
Pension Service for possible assignment of an extra-schedular 
rating in accordance with 38 C.F.R. § 3.321(b)(1).

Contemporaneously, the Court issued a decision in another 
precedent case, Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), 
reiterating the Board has jurisdiction to additionally consider a 
Veteran's possible entitlement to a TDIU where his allegation of 
unemployablility is predicated on the severity of the 
service-connected disability for which he is requesting a higher 
rating.


REMAND

As noted in the prior remand, during his May 2007 VA examination, 
the Veteran indicated that he is now unemployed.  Additionally, 
during one of his hospitalizations in December 2000 at the North 
Broward Medical Center, a cardiologist, Dr. M.P., explained the 
potential danger of the Veteran's medical condition, particularly 
in reference to his prior occupation as a truck driver.  
Moreover, in an October 2007 letter, the Veteran indicated that 
due to dizziness, which is related to his heart disability, he 
had to retire.  Thus, the Board finds that a derivative TDIU has 
been raised by the record.  In Roberson v. Principi, 
251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that once a 
claimant:  (1)submits evidence of a medical disability, (2) makes 
a claim for the highest possible rating, and (3) submits evidence 
of unemployability, an informal TDIU claim is raised under 38 
C.F.R. § 3.155(a).  And as the Court more recently explained in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand the 
TDIU claim to the RO.  Except for when there is representation by 
an attorney, remands to the RO generally are via the Appeals 
Management Center (AMC).



As the RO has not considered whether the Veteran is entitled to a 
TDIU, it would be potentially prejudicial for the Board to 
consider this derivative claim in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board 
must remand this derivative TDIU claim for the RO's initial 
consideration.

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, it shall be ratable as 60-
percent or more disabling, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Section 4.16(b), however, allows for extra-schedular 
consideration of cases in which Veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in § 4.16(a).  There must be a determination 
that the Veteran's service-connected disability is sufficient to 
cause unemployability without regards to his advancing age or 
disabilities that are not service connected.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other Veteran rated at the same level.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  VA must determine whether the Veteran is capable 
of performing the physical and mental tasks required of 
employment, not whether he can find employment.  Id.



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment," 
noting the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, showing the 
Veteran can perform work that would produce sufficient income to 
be other than marginal.  See, too, Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991).

The Board is precluded from assigning an extra-schedular rating 
in the first instance, either under 38 C.F.R. § 3.321(b)(1), 
which was the reason for the Board's prior March 2009 remand, but 
also alternatively under the provisions of § 4.16(b).  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

The Veteran's heart disability (the paroxysmal tachycardia) is 
his only 
service-connected disability.  And although rated at the highest 
possible schedular level of 30 percent under the applicable 
diagnostic code, he does not have the required 60 percent or 
higher rating he needs for consideration of a TDIU under 
§ 4.16(a).  His only recourse, then, is § 4.16(b) permitting 
consideration of his possible entitlement to this benefit on an 
extra-schedular basis.

As noted in the prior remand, in Thun v. Peake, 22 Vet App 111 
(2008), the Court clarified the analytical steps necessary to 
determine whether an extra-schedular rating is warranted.  There 
is a three-step inquiry.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  

In the prior Remand, the Board conceded the Veteran met the first 
and second prongs of this Thun analysis and, therefore, that his 
claim for a rating higher than 30 percent for his heart 
disability needed to be considered on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1).  A designee of 
the Director of the Compensation and Pension (C&P) Service since 
has determined the Veteran is not entitled to an extra-schedular 
rating for his heart disability.  The denial was partly 
predicated on the results of his most recent medical examination 
in May 2007, so some 31/2 years ago, although that evaluation 
included stress testing, an echocardiogram, and an 
electrocardiogram.

The C&P designee, however, mistakenly indicated the Veteran's 
heart disability only had been service connected since 2005 
(according to the available medical records this designee 
supposedly had reviewed) - when, in fact, records show it has 
been service connected instead for much longer, indeed, since the 
day after he separated from service in February 1967.  It also 
has been rated at the highest possible schedular level of 
30 percent since that date, so since service.

Under 38 C.F.R. § 4.104, Diagnostic Code 7010, VA assigns a 30 
percent rating for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes/year as 
documented by electrocardiogram (ECG) or Holter monitor.

In his December 2008 response to the C&P Director's decision 
denying an 
extra-schedular rating for his heart disability, the Veteran 
indicated he had no more information on his case to submit.  But 
he added that he still has the attacks, some long, some short, 
and that he has been told by his doctors that the amount of 
attacks he has is "way above the average amount."  He 
reportedly has been seen in an emergency room or briefly 
hospitalized several times since late 2000 due to these attacks 
(tachycardia episodes), although, as the C&P Director's designee 
pointed out, the evidence does not include actual reports from 
hospitalizations in the five years immediately preceding the May 
2007 medical examination mentioned.  So, in other words, there is 
no confirmation of those reported hospitalizations or emergency 
room visits.

The C&P Director's designee further pointed out there are no 
documents from previous employers or other evidence demonstrating 
the impact, much less significant impact, the heart disability 
had on the Veteran's employment, despite his claim in an October 
2007 letter that he had to retire on account of it.

But in light of the Veteran's contentions of more frequent and 
severe attacks (well above the average), even since his most 
recent examination in May 2007, the Board finds that he needs to 
be reexamined to reassess the severity of his heart disability - 
including especially to reassess its potential impact on his 
ability to obtain and retain substantially gainful employment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The issue of whether the Veteran is entitled to an extra-
schedular rating for his heart disability is "inextricably 
intertwined" with his derivative TDIU claim, particularly since, 
as it stands, he may only receive a TDIU on an extra-schedular 
basis.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating 
claims are "inextricably intertwined" when they are so closely 
tied together that a final decision concerning one of the claims 
cannot be rendered until a decision on the other),  See also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 
6 Vet. App. 443, 446 (1994), collectively indicating these types 
of claims should be considered concurrently to avoid piecemeal 
adjudication of claims with common parameters.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Have the Veteran complete and submit a 
TDIU application (VA Form 21-8940) providing 
information concerning his work history, when 
he last worked, the reason he is no longer 
working, etc.

2.  Schedule the Veteran for a VA examination 
to reassess the severity of his heart 
disability - including especially to obtain 
a medical opinion concerning whether it 
renders him incapable of obtaining and 
maintaining substantially gainful employment 
given his level of education, prior work 
experience and training, etc., and if not 
considering his advancing age or occupational 
impairment from disabilities that are not 
service connected.  All diagnostic testing 
and evaluation needed to assist in making 
this important determination should be 
performed.

The examiner must consider the Veteran's 
medical and occupational history in making 
this assessment, so review of the claims file 
is essential.

3.  Determine whether the Veteran is entitled 
to a TDIU, including on an extra-schedular 
basis under the alternative provisions of 38 
C.F.R. § 4.16(b), so not just considering 
this possibility under § 4.16(a).

4.  If the claims are not granted to the 
Veteran's satisfaction, send him another SSOC 
and give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of his 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


